Exhibit 10.6EE

 

SECOND AMENDMENT (the "Second Amendment"), dated as of February 7, 2018, among
WESTROCK COMPANY (the "Borrower"), the entities executing this Second Amendment
as guarantors (collectively, the "Guarantors"), and SUMITOMO MITSUI BANKING
CORPORATION (the "Bank"), to the between the Borrower and the Bank.

RECITALS.

WHEREAS, the Borrower and the Bank entered into that certain Uncommitted and
Revolving Credit Line Agreement dated as of December 1, 2015, as amended by the
First Amendment dated as of February 10, 2017 (as heretofore amended, the
"Agreement"); and

WHEREAS, the Guarantors executed that certain Guarantee dated as of
December 1, 2015 in favor of the Bank (the "Guarantee"); and

WHEREAS, the Borrower has requested that the Bank make certain modifications to
the Agreement; and

WHEREAS, the Bank has agreed to such modifications to the Agreement subject to
the execution and delivery by the Borrower and the Guarantors of this Second
Amendment;

NOW, THEREFORE, in consideration of the premises contained herein and for other
good and valuable consideration, receipt of which is hereby acknowledged, the
parties hereto hereby agree as follows:

Section 1.Definitions.  All terms used herein which are not otherwise defined
herein shall have the meanings set forth in the Agreement.

Section 2.Amendment.  In Section 1.01 of the Agreement (captioned, "Defined
Terms"), the defined term "FINAL MATURITY DATE" is hereby amended and restated
in its entirety to read as follows:

"FINAL MATURITY DATE" means February 12, 2019.

Section 3.References to Loan Documents.  All references in the Loan Documents to
the Agreement shall be deemed a reference to the Agreement as modified and
amended herein.

Section 4.Consent of Guarantors.  By execution of this Second Amendment, the
Guarantors hereby expressly consent to the modifications and amendments relating
to the Agreement as set forth herein, and each Guarantor hereby acknowledges,
represents and agrees that the Guarantee remains in full force and effect and
constitutes the valid and legally binding obligation of such Guarantor,
enforceable against such Guarantor in accordance with its terms, except as
enforceability is limited by bankruptcy, insolvency, reorganization, moratorium
or other laws relating to or affecting generally the enforcement of creditors'
rights, that the Guarantee extends to and applies to the Agreement as modified
and amended by this Second Amendment, and that the execution and delivery of
this Second Amendment does not constitute, and shall not be deemed to
constitute, a release, waiver or satisfaction of the Guarantors' obligations
under the Guarantee.

 

--------------------------------------------------------------------------------

 

Section 5.  Representations and Warranties.  The Borrower and the Guarantors
represent and warrant to the Bank as follows:

(a)Authorization.  The execution and delivery of this Second Amendment and the
transactions contemplated hereby are within the Borrower's corporate powers,
have been duly authorized, and will not contravene or conflict with (i) its
charter or by-laws (or such other organizational and governing documents as may
be applicable) or (ii) any material agreement, material instrument or material
document to which the Borrower is a party or by which the Borrower or any of its
Property is bound or affected, except with respect to any contravention or
conflict referred to in clause (ii), to the extent such contravention or breach
would not reasonably be likely to have a Material Adverse Effect.

(b) Enforceability.  This Second Amendment constitutes the valid and legally
binding obligations of the Borrower and the Guarantors enforceable in accordance
with the respective terms and provisions hereof, except as enforceability is
limited by bankruptcy, insolvency, reorganization, moratorium or other laws
relating to or affecting generally the enforcement of creditors' rights.

(c) Approvals.  No approval, consent, exemption or other action by, or notice to
or filing with, any Governmental Authority is necessary in connection with the
execution, delivery, performance or enforcement of this Second Amendment, except
as may have been obtained and certified copies of which have been delivered to
the Bank and except those approvals, consents, exemptions, actions, notices or
filings the failure of which to obtain or make would not reasonably be likely to
have a Material Adverse Effect.

(d) Reaffirmation.  The representations and warranties made in the Loan
Documents by and with respect to the Borrower or the Guarantors are true and
correct in all material respects as if such representations and warranties were
made as of the date hereof.

Section 6.No Default.  By execution hereof, each of the Borrower and the
Guarantors certify that it is and will be in compliance with all of its
respective covenants under the Loan Documents after the execution and delivery
of this Second Amendment, and that no Default or Event of Default has occurred
and is continuing.

Section 7. Waiver of Claims.  Each of the Borrower and the Guarantors
acknowledges, represents, and agrees that the Borrower and the Guarantors have
no defenses, setoffs, claims, counterclaims or causes of action of any kind or
nature whatsoever with respect to the Loan Documents, the administration or
funding of the Loans or any acts or omissions of Bank, or any past or present
officers, agents or employees of Bank, and each of the Borrower and the
Guarantors does hereby expressly waive, release and relinquish any and all such
defenses, setoffs, claims, counterclaims and causes of action, if any.

Section 8. Ratification.  Except as hereinabove set forth, all terms, covenants,
and provisions of the Agreement, the Guarantee and the other Loan Documents
remain unaltered and in full force and effect, and the parties hereto do hereby
expressly ratify and confirm the Agreement as modified and amended
herein.  Nothing in this Second Amendment shall be deemed or construed to
constitute, and there has not otherwise occurred, a novation, cancellation,
satisfaction, release,

- 2 -

--------------------------------------------------------------------------------

 

extinguishment, or substitution of the indebtedness evidenced by the Note or the
other obligations of the Borrower and the Guarantors under the Loan Documents.

Section 9. Amendment as Loan Document.  This Second Amendment shall constitute a
Loan Document.

Section 10.Effectiveness of Amendment.  This Second Amendment shall be effective
upon the execution and delivery hereof by Borrower, Guarantors, and the Bank.

Section 11. Counterparts.  This Second Amendment may be executed in any number
of counterparts which shall together constitute but one and the same agreement.

Section 12. Miscellaneous.  This Second Amendment shall be construed and
enforced in accordance with the laws of the State of New York.  This Second
Amendment shall be binding upon and shall inure to the benefit of the parties
hereto and their respective permitted successors, successors-in-title and
assigns as provided in the Agreement.

[signature page follows]

 

 

- 3 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective duly authorized officers as of
the date first written above.

BORROWER:

 

Westrock Company

 

 

By:              /s/ John D. Stakel

Name:  John D. Stakel

Title:  Senior Vice President and Treasurer

 

 

GUARANTORS:

 

WESTROCK RKT COMPANY

 

 

By:              /s/ John D. Stakel

Name:  John D. Stakel

Title:  Senior Vice President and Treasurer

WESTROCK MWV, LLC

 

 

By:             /s/ John D. Stakel

Name:  John D. Stakel

Title:  Senior Vice President and Treasurer

 

BANK:

 

SUMITOMO MITSUI BANKING CORPORATION

 

 

By:        /s/ Katsuyuki Kubo

Name:  Katsuyuki Kubo

Title:    Managing Director

- 4 -

 